                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

        v.
                                                     Case No.: 4:19-CR-00014-CDL-MSH-1
 JEFFERY FLAKES



                        ORDER ON MOTION FOR CONTINUANCE


       Defendant Jeffrey Flakes has moved the Court to continue the pre-trial hearing of his case,

presently scheduled for June 4, 2019.   The Government does not oppose this motion. Defendant

was arraigned on May 1, 2019, and is currently in custody. Additional time is needed for pretrial

investigation, legal research and to enter into plea negotiations between the defendant and

government if warranted. The Court finds that it is in the interest of justice to allow the parties

to complete investigation and to explore possible plea negotiations and that these interests

outweigh the interest of Defendant and the public in a speedy trial. Failure to grant a continuance

would deny counsel reasonable time for effective preparation and could result in a miscarriage of

justice. Accordingly, Defendant’s Motion for Continuance [Doc. 19] is GRANTED, and it is

hereby ordered that this case shall be continued until the Court’s September trial calendar.   The

delay occasioned by this continuance shall be deemed excludable pursuant to the provisions of the

Speedy Trial Act, 18 U.S.C. Section 3161.

                        It is SO ORDERED, this 10th day of May 2019.


                                             s/Clay D. Land
                                             HONORABLE CLAY D. LAND
                                             UNITED STATES DISTRICT COURT
